Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 5, 6 and 8 fail to accurately show the cross section taken along the section lines F5-F5, F6-F6 and F8-F8.  Note that it appears that at least the mirror bracket 23 should be shown in figures 5, 6 and 8.  However, the mirror bracket is not shown in figure 5, 6 and 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because “ascending and descending of the door glass” on line 5 is confusing because it is grammatically awkward and confusing.  What is the door glass ascended and descended from?  Correction is required.  See MPEP § 608.01(b).
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “for ascending and descending of the door glass” on lines 3-4 of claim 1 render the claims indefinite because they are grammatically awkward and confusing.  What is the door glass ascended and descended from?  Recitations such as “the outer reinforcement” on lines 10-11 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the outer reinforcement attachment member set forth above.  Recitations such as “an outside of the vehicle of the door glass” on line 12 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What is “of the door glass” intended to 

Double Patenting
	A double patenting rejection based on US Application Nos. 16/645,666 and 16/646,402 is hereby held in abeyance until allowable subject matter is found.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-54660.  JP 2015-54660 discloses a door sash structure, comprising: 
a sash 21c configured to guide a front end edge of a door glass of a vehicle for ascending and descending of the door glass; 

an outer reinforcement attachment member 4 configured to allow at least one of a door outer panel and an outer reinforcement to be attached thereto, the outer reinforcement extending along the door glass on a side adjacent to an outside of the vehicle of the door glass, the outer reinforcement attachment member being fixed to an outer surface of the mirror attachment member that faces the outside of the vehicle, and separated from the sash (claim 1);
wherein the outer reinforcement attachment member 4 is apart from the sash 21c (claim 2);
wherein the sash includes a first sidewall (labeled below), a second side wall (labeled below), and an end wall (labeled below), the first sidewall extending along an outer surface of the door glass that faces the outside of the vehicle, the second sidewall extending along an inner surface of the door glass that faces an inside of the vehicle, and the end wall being connected to the first sidewall and the second sidewall and extending along the front end edge of the door glass, and the mirror attachment 21b member is fixed to the second sidewall (claim 3);
wherein the outer reinforcement attachment member 4 includes an attachment portion (labeled below), a first fixing portion (labeled below), and a second fixing portion (labeled below), the attachment portion being configured to allow at least one of the door outer panel 11 and the outer reinforcement to be attached thereto, the first fixing portion extending from the attachment portion and being fixed to the mirror attachment member 21b, and the second fixing portion extending from the attachment portion and 
further comprising a frame member 2D that is configured to guide the door glass together with the sash 21c for ascending and descending of the door glass and to which the sash is fixed, wherein the outer reinforcement attachment member 4 includes a first extending portion (labeled below) that extends in a direction intersecting a direction in which the sash extends, and the mirror attachment member 21b includes a second extending portion (labeled below) and a door mirror attachment portion (labeled below), the second extending portion extending from the frame member 2D, and the door mirror attachment portion being surrounded by the sash 21c, the first extending portion, and the second extending portion and configured to allow the door mirror to be attached thereto (claim 5).

    PNG
    media_image1.png
    1490
    1082
    media_image1.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634